               Case 1:19-cv-01385-JDP Document 14 Filed 07/28/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9                                          FRESNO DIVISION
10
                                                      )       Case No.: 1:19-cv-01385-JDP
11   JANET BARKER,                                    )
                                                      )       STIPULATION AND ORDER FOR AN
12                  Plaintiff,                        )       EXTENSION OF TIME OF 35 DAYS FOR
                                                      )       DEFENDANT’S RESPONSE TO
13        vs.                                         )       PLAINTIFF’S BRIEF
     ANDREW SAUL,                                     )
14   Commissioner of Social Security,                 )
                                                      )
15                                                    )
                    Defendant.                        )
16                                                    )
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel of record, that Defendant shall have an extension of time of 35 additional days to respond
20   to Plaintiff’s opening brief. The current due date is July 27, 2020. The new due date will be
21   August 31, 2020.
22          This is Defendant’s first request for an extension of time for briefing and the first request
23   in this case overall. There is good cause for this request and not intended to delay. Since the filing
24   of Plaintiff’s opening brief, Defendant’s counsel has diligently worked on various district court
25   cases, including court oral arguments, and other substantive non-court matters, some of which
26   required more time to complete than anticipated. Defendant requires additional time to review the
27   record in this case to properly evaluate the issues raised in Plaintiff’s opening brief, to consider
28   settlement options, and if not settling, to prepare Defendant’s response to Plaintiff’s brief.


                                                          1
              Case 1:19-cv-01385-JDP Document 14 Filed 07/28/20 Page 2 of 3



 1          Thus, Defendant is respectfully requesting additional time up to and including August 31,
 2   2020, to respond to Plaintiff’s opening brief. Defendant apologizes for the further delay and any
 3   inconvenience caused by the delay.
 4          The parties further stipulate that the Court’s Scheduling Order shall be modified
 5   accordingly.
 6                                               Respectfully submitted,
 7
     Date: July 23, 2020                         LAW OFFICES OF LAWRENCE D. ROHLFING
 8
                                                 s/ Young C. Cho by C.Chen*
 9                                               (As authorized by email on 7/23/2020)
                                                 YOUNG C. CHO
10
                                                 Attorney for Plaintiff
11
     Date: July 23, 2020                         MCGREGOR W. SCOTT
12                                               United States Attorney
13
                                                 By s/ Carolyn B. Chen
14                                               CAROLYN B. CHEN
                                                 Special Assistant U. S. Attorney
15
16                                               Attorneys for Defendant

17
18
19
20
21
22
23
24
25
26
27
28


                                                    2
                Case 1:19-cv-01385-JDP Document 14 Filed 07/28/20 Page 3 of 3



 1                                                 ORDER
 2            The parties’ requested extension for defendant to file a responsive brief is approved as
 3   stipulated. ECF No. 13.
 4
 5   IT IS SO ORDERED.

 6
 7   Dated:      July 27, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 8
 9
     No. 204.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
